DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 12, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirihara et al. (US 20150114162 A1, April 30, 2015) (hereinafter “Kirihara”).
Regarding claims 1 and 12, Kirihara teaches an instrument drive unit for use with a robotic surgical system, comprising: 
a housing configured to be coupled to a surgical robotic arm (10, Fig. 1); 
a motor assembly (comprising 80M, Fig. 2) rotatably supported in the housing and configured to effectuate functions of a surgical instrument; and 
a flex spool assembly including: 
a first printed circuit board (construed as connected to other end of 68w, Fig. 13) mounted to the housing; 
a second printed circuit board (e.g., construed as comprising 161 and 83, Fig. 13) configured to be non-rotatably coupled to and electrically connected to the motor assembly; and
a first flex circuit (e.g., comprising 68w, Fig. 13) having a first end portion connected to the first printed circuit board, a second end portion connected to the second printed circuit board, and an intermediate portion coiled (as depicted in Fig. 13) about the second printed circuit board such that rotation of the motor assembly relative to the housing effects movement of the second end portion of the first flex circuit along an annular path; and 
a carriage (comprising 79, Fig. 2) including a first side configured for movable engagement with a surgical robotic arm, and a second side configured for non-rotatably supporting the housing of the instrument drive unit, the carriage including a motor (80 M, Fig. 2) in electrical communication with the first printed circuit board and configured to effect a rotation of the motor assembly.
Regarding claims 8, 11, 19, and 22, Kirihara teaches an instrument drive unit for use with a robotic surgical system, further comprising an annular member non-rotatably coupled to the motor assembly and having the intermediate portion of the first flex circuit coiled thereabout, the annular member fixed to the second end portion of the first flex circuit such that rotation of the annular member effects movement of the second end portion of the first flex circuit along the annular path (as recited by claims 8 and 19); wherein rotation of the motor assembly relative to the housing in a first direction decreases a diameter of the intermediate portion of the first flex circuit, and wherein rotation of the motor assembly relative to the housing in a second direction increases the diameter of the intermediate portion (as recited by claims 11 and 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-15, 19, and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara.
In the alternative, regarding claims 1, 8, 11, 12, 19, and 22, if Kirihara does not explicitly teach certain recited limitation, then it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to arrive at the limitation at issue because Applicant has not disclosed that the particular limitation at issue provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kirihara’s and Applicant’s inventions to perform equally well because both inventions would perform the same function served by the flex spool assembly.
Therefore, it would have been prima facie obvious to modify Kirihara’s invention to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kirihara.
Regarding claims 2-4, 10, 13-15, and 21, Kirihara teaches an instrument drive unit for use with a robotic surgical system, except wherein the flex spool assembly includes a second flex circuit in communication with the first printed circuit board and disposed about the intermediate portion of the first flex circuit, the second flex circuit having at least one visual indicator.  
Official Notice is given that circuit boards typically include at least one visual indicator which can be seen through a translucent portion of housing.  
Official Notice is also given that fans are typically disposed within housing adjacent to circuit board to cool electronic components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Kirihara such that the invention further comprises wherein the flex spool assembly includes a second flex circuit in communication with the first printed circuit board and disposed about the intermediate portion of the first flex circuit, the second flex circuit having at least one visual indicator (as recited by claims 2 and 13); wherein the at least one visual indicator is configured to indicate a rotational position of the motor assembly relative to the housing (as recited by claims 3 and 14); wherein the housing has a translucent portion disposed about the second flex circuit such that light emitted from the visual indicator passes through the translucent portion (as recited by claims 4 and 15); further comprising a fan disposed within the housing adjacent the flex spool assembly (as recited by claims 10 and 21) in order to provide useful information about the state of the drive unit and to enhance cooling of electronic components.  

Allowable Subject Matter
Claim 5-7, 9, 16-18, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of an instrument drive unit for use with a robotic surgical system that includes the various recited elements in cooperation, further comprising a plurality of elongate printed circuit boards cooperatively defining a cavity configured to non-rotatably receive the motor assembly therein, at least one of the plurality of elongate printed circuit boards being in electrical communication with the motor assembly (as recited by claims 5 and 16); further comprising a pair of elastomeric capture members fixed to the second end portion of the first flex circuit and defining grooves therein, the annular member having first and second ends configured for receipt in respective grooves of the pair of capture members such that a rotation of the annular member effects a corresponding movement of the second end portion of the first flex circuit (as recited by claim 9); wherein the instrument drive unit includes a pair of elastomeric capture members fixed to the second end portion of the first flex circuit and defining grooves therein, the annular member having first and second ends configured for receipt in respective grooves of the pair of capture members such that a counterclockwise rotation or a clockwise rotation of the annular member effects a corresponding movement of the second end portion of the first flex circuit (as recited by claim 20).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792